Exhibit 10.2

 

LOAN MODIFICATION AGREEMENT

 

This Loan Modification Agreement (this “Loan Modification Agreement’) dated as
of April 7, 2004, by and between SILICON VALLEY BANK, a California-chartered
bank, with its principal place of business at 3003 Tasman Drive, Santa Clara,
California 95054 and with a loan production office located at One Newton
Executive Park, Suite 200, 2221 Washington Street, Newton, Massachusetts 02462,
doing business under the name “Silicon Valley East” (“Bank”) and GTC
BIOTHERAPEUTICS, INC., a Massachusetts corporation with its chief executive
office located at 175 Crossing Boulevard, Suite 410, Framingham, Massachusetts
01702 (“Borrower”).

 

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of March 27, 2002,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of March 27, 2002, between Borrower and Bank, as amended by a Loan
Modification Agreement dated June 11, 2003, as amended by a Loan Modification
Agreement dated August 13, 2003, and a further amended by a Loan Modification
Agreement dated January 25, 2004 (as amended, the “Loan Agreement”). Capitalized
terms used but not otherwise defined herein shall have the same meaning as in
the Loan Agreement.

 

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the “Security Documents”).

 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

 

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by deleting the following definition
appearing in Section 13.1 thereof:

 

““Revolving Maturity Date” means March 25, 2004.”

 

and inserting in lieu thereof the following:

 

““Revolving Maturity Date” means March 24, 2005.”

 

4. FEES. Borrower shall pay to Bank a modification fee equal to Two Thousand
Five Hundred Dollars ($2,500.00), which fee shall be due on the date hereof and
shall be deemed fully earned as of the date hereof. The Borrower shall also
reimburse Bank for all legal fees and expenses incurred in connection with this
amendment to the Existing Loan Documents.

 

5. RATIFICATION OF PLEDGE AGREEMENT. Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and conditions of a certain Pledge
Agreement dated as of March 27, 2002, between Borrower and Bank, and
acknowledges, confirms and agrees that said Pledge Agreement shall remain in
full force and effect.

 

6. RATIFICATION OF NEGATIVE PLEDGE AGREEMENT. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and conditions of a certain Negative
Pledge Agreement dated as of March 27, 2002, between Borrower and Bank, and
acknowledges, confirms and agrees that said Negative Pledge Agreement shall
remain in full force and effect.

 

7. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

 



--------------------------------------------------------------------------------

8. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

 

9. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

 

10. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

 

11. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank (provided, however,
in no event shall this Loan Modification Agreement become effective until signed
by an officer of Bank in California).

 

[The remainder of this page is intentionally left blank]

 



--------------------------------------------------------------------------------

 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

BORROWER:       BANK: GTC BIOTHERAPEUTICS, INC.      

SILICON VALLEY BANK, doing business as

SILICON VALLEY EAST

By:   /s/    JOHN B. GREEN               By:   /s/    DOUGLAS MARSHALL        
Name:   John B. Green       Name:   Douglas Marshall Title:   SVP and CFO      
Title:   Vice President             SILICON VALLEY BANK             By:        
        Name:                 Title:                     (signed in Santa Clara
County, California)

 